FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                September 9, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT




    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 09-3034
                                              (D.C. No. 2:06-CR-20131-KHV-1)
    MAURICE HARRIS,                                       (D. Kan.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before HENRY, Chief Judge, BRORBY, Senior Circuit Judge, and HARTZ,
Circuit Judge.



         Maurice Harris was charged with one count of distributing 50 grams or

more of cocaine base, in violation of 21 U.S.C. § 841(a)(1), and one count of

maintaining a residence for the purpose of distributing cocaine base, in violation

of 21 U.S.C. § 856(a)(1) and (2). Before trial the district court denied



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Harris’s motion to suppress evidence obtained in the search of his residence.

Mr. Harris was found guilty of both charges by a jury and sentenced to 324

months’ imprisonment. He appeals his conviction, contending that the search

warrant issued by a Kansas state-court judge and relied on by the Kansas City,

Kansas, police in searching his residence was not supported by probable cause,

resulting in a violation of the Fourth Amendment.

      Mr. Harris argues that the information in the affidavit supporting the

warrant was stale when the warrant was issued and that details of three controlled

sales to a confidential informant were lacking, as were details about complaints

received by the police concerning activity at the residence. He also objects to

references in the affidavit to his past murder conviction and to past drug charges

against him that had been dismissed.

      In reviewing the legality of a search warrant, the district court and this

court owe considerable deference to the issuing judge’s finding of probable cause

to support a warrant. See United States v. Hatfield, 333 F.3d 1189, 1193 n.1

(10th Cir. 2003). “The task of the issuing magistrate is simply to make a

practical, common-sense decision whether, given all the circumstances set forth in

the affidavit before him, . . . there is a fair probability that contraband or evidence

of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213,

238 (1983). As a reviewing court, our duty “is simply to ensure that the




                                          -2-
magistrate had a substantial basis for concluding that probable cause existed.” Id.

(internal quotation marks and alterations omitted).

      With respect to Mr. Harris’s staleness objection, we agree with the district

court that even though some of the background information in the affidavit

regarding his criminal history and older complaints of drug activity at the house

were somewhat out-of-date, that information was sufficiently updated with details

of recent complaints and the three controlled buys, the last buy occurring within

48 hours of the issuance of the warrant. See United States v. Cantu, 405 F.3d
1173, 1178 (10th Cir. 2005) (“otherwise stale information may be refreshed by

more recent events”).

      The affidavit contained information relating to Mr. Harris’s criminal past,

including an arrest for drug-related activities; reference to public records

establishing him as the owner of the target residence; complaints of suspected

illegal activity at the residence (one as recent as six weeks before the warrant

issued); reference to three controlled buys at the residence, arranged through a

confidential police informant (one occurring within 48 hours of the warrant); the

affiant’s reasons for believing that the informant was reliable; and specific details

of the last controlled buy. A reasonable reading of the affidavit as a whole

reveals a substantial basis for the state-court judge to have issued the warrant

based on the fair probability that evidence of crime would be found at

Mr. Harris’s residence. See United States v. Artez, 389 F.3d 1106, 1115

                                          -3-
(10th Cir. 2004) (rejecting challenge to validity of warrant when information

therein included tips from confidential and anonymous informants, successful

execution of two controlled buys, surveillance indicating a series of visitors

staying for short periods of time, and the drug-related criminal histories of four

inhabitants of or visitors to the suspect residence).

      Finally, Mr. Harris argues that because certain state-law technicalities were

not observed with regard to filing the warrant, his rights have been substantially

affected and the evidence gained pursuant to the warrant therefore should have

been suppressed. But “the fact that the arrest, search, or seizure may have

violated state law is irrelevant as long as the standards developed under the

Federal Constitution were not offended.” United States v. Le, 173 F.3d 1258,

1265 (10th Cir. 1999) (internal quotation marks and alteration omitted).

      Because there was no violation of the United States Constitution here, the

judgment of the district court is AFFIRMED.


                                        Entered for the Court



                                        Harris L Hartz
                                        Circuit Judge




                                          -4-